Citation Nr: 1112625	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2005, the veteran testified before a decision review officer at the RO.  In May 2007, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded the case in February 2008 for information about Agent Orange residuals.  The requested information was not obtained.  However, the respondent could not rule out exposure from residuals a few months after spraying, nor could he rule out the use of Agent Orange by the Veteran.  Also, there has been a change in the regulations which permits us to grant the claim without further delay.  


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, Type II.  

2.  From February 1970 to March 1971, the Veteran was assigned to units serving at the Korean demilitarized zone (DMZ).  

3.  During his active service, the Veteran was exposed to the herbicide Agent Orange.  




CONCLUSION OF LAW

Type II diabetes mellitus was incurred in active wartime service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In March 2005, prior to the initial adjudication of his claim, in May 2005, the RO provided the Veteran with a letter explaining to him the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This complied with the requirements of VCAA.  In March 2006, a letter provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in January 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes mellitus may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  In this case, there is no competent evidence that diabetes mellitus was manifested to any degree during the first year after the Veteran completed his active service.  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See also 38 CFR 3.814(c)(2).  38 C.F.R. § 3.307(a)(6)(iv) (effective February 24,2011).  76 Fed. Reg. 4245, 4248 (Jan. 25, 2011).  The Federal Register explained that concern over the residuals from spraying was a major concern and reason for extending the presumptive period from July 1969 to August 1971.  

Discussion

The evidence confirms that the veteran has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  

Troops of the Republic of Korea sprayed an area from the Korean demilitarized zone fence, 350 yards south, from April 1968 to July 1969.  VA has conceded that this affected units of the 2nd Infantry Division, including the 3rd Battalion, 23rd Infantry and 1st Battalion 38th Infantry.  The veteran's personnel records establish that he arrived in Korea in February 1970 and was assigned to the 3rd Battalion, 23rd Infantry.  In October 1970, he was assigned to the 1st Battalion 38th Infantry, until completion of his active service in March 1971.  The veteran's personnel records and personal hearing testimony leave no doubt that he was in the area that was sprayed.  

The Veteran has asserted that herbicides, particularly Agent Orange, that were sprayed from April 1968 to July 1969 left residuals in the area were he served some 7 months later.  

At his May 2007 hearing, the Veteran testified that he personally used an herbicide from a container with an orange stripe to spray an area where a booby trap had been found on a fence.  The Board finds this testimony to be credible.  

In accordance with the remand of the Board, the agency of original jurisdiction contacted the VA Compensation and Pension (C&P) Service by e-mail.  The C& P Service response discussed policy considerations and did not respond to the Board's questions.  The respondent stated that he was not aware of any study that determined how long Agent Orange contaminates the environment.  As to the Veteran's use of herbicides, he conceded that, "There may have been some small-scale non-tactical herbicide brush or weed clearing activity by US personnel around their bases, but there is no record of such activity with DoD (Department of Defense) and no way to know the chemical content of any such non-tactical herbicide use."  

Thus, the Veteran's use of herbicides, including Agent Orange, cannot be ruled out.  Because (1) he is competent to report the use of herbicides during his service, (2) his testimony was credible, and (3) we give him the benefit of the doubt, the Board finds the Veteran was exposed to Agent Orange while serving in Korea.  We further find that his current type II diabetes mellitus cannot be dissociated from his herbicide exposure in service.  Therefore, based on the facts of this case, we find the Veteran's type II diabetes mellitus was incurred in service, without resort to the new regulation.  

In as much as the change in the regulation now covers the Veteran's period of Korean service, that would be another, separate basis to presume exposure to Agent Orange and that his diabetes mellitus was incurred as a result.  


ORDER

Service-connection for Type II diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


